DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 25, 2022 is being considered by the examiner.

Response to Amendment
Applicant’s amendment filed June 21, 2022 has been entered. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive.
	Applicant argues, at pp. 9-10 of the June 21, 2022 response that Venkataramani would allegedly fail to teach the amended claim limitations of independent claims 1, 8 and 15. Examiner respectfully disagrees. As is being cited hereinbelow, Venkataramani explicitly teached an embodiment with fixed, i.e. 64-bit, length at ¶0032 which reads in relevant part,

“…In one implementation, each node ID is a 64-bit identifier….” [Vankataramani: ¶0032]

	Thus, one of ordinary skill in the art would understand the identifiers of Venkataramani to be fixed-length identifiers. Examiner further notes that the paragraph goes on to discuss shard, i.e. “edge” identifiers. Additionally, the shard IDs in format (node ID1, edge type, node ID2), as discussed at ¶0037 of Vankataramani, where the node IDs are of a fixed length (64-bit) would likewise be understood by one of ordinary skill in the art to be of fixed length, namely 128 bits plus the bits required to distinguish edge types based upon the number of edge types.
	Accordingly, and in view of the past and present grounds of rejection, applicant’s arguments, at pp. 9-10 of the June 21, 2022 response that Venkataramani would allegedly fail to teach the amended claim limitations of independent claims 1, 8 and 15, have been fully considered but have not been found to be persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2012/0173845 to Venkataramani.

With regard to independent claim 8,
	Venkataramani teaches an apparatus for importing data into a graph database, comprising: 
	at least one processor; and 
	a memory storing instructions, the instructions when 25executed by the at least one processor, cause the at least one processor to perform operations, the operations (Venkataramani: ¶0057 – instructions stored, executed by processor. Examiner notes the preamble is afforded such patentable weight to where the system taught be capable of being configured to perform the recited preamble functionality.) comprising: 
	determining first tuple data of edges in graph data (Venkataramani: ¶0037, ¶0039 – edges are stored in association with determined type, i.e. “tuple data”, such as friend or fan.); 
	writing, according to original identities (ids) of nodes 30in the graph data, mapping relationships between the original ids of the nodes and unique ids of the nodes and 36first tuple data of the edges into at least two shard files (Venkataramani: ¶0037 reads in part, “…For example, the edge may be stored with shard ID1 in the form of { node ID1, edge type, node ID2} where the edge type indicates the type of edge. The edge may also include metadata (e.g., a timestamp indicating when the edge was created or modified). …” Examiner notes the paragraph goes on to discuss shard ID2, which along with shard ID1 are “at least two shard files”. Examiner further notes that storing is “writing”. See also above citations directed to graph data.); 
	determining combined data according to said mapping relationships and the first tuple data of the edges in the at least two shard files; and 
	5writing the combined data into a data file in the graph database, (Venkataramani: ¶0018 – combined querying of mapping relationship in a graph database. See ¶0047 and ¶0036 – write requests for node data, including creating an edge, where existing information may be updated, i.e. “combined”. See also ¶0028 combination of graph edge data in a flat file, i.e. “data file”, usable as a database.)
	wherein a unique id, assigned to each node and each edge according to a set id assignment rule, is of a fixed length. (Venkataramani: ¶0032 – “…each node is a 64-bit identified”. Examiner notes that aside from the fixed length constituting a rule for the node ID, assignment rules for shard, i.e. edge, ids are discussed at ¶0037, as discussed also in the response to arguments section above. See also ¶0033 – assignment according to ranges and clustered subsets, i.e. “rule”.)





With regard to dependent claim 9, which depends upon independent claim 8,
	Venkataramani teaches the apparatus according to claim 8, wherein writing, according to the original ids of the nodes in the graph data, the mapping relationships between the original ids of the 10nodes and the unique ids of the nodes and the first tuple data of the edges into the at least two shard files comprises: 
	determining hash values of the original ids of the nodes; and 
	15writing, according to the hash values, the mapping relationships between the original ids of the nodes and the unique ids of the nodes and the first tuple data of the edges into the at least two shard files. (Venkataramani: ¶0049 – hash table with node identifiers, correspond to relationships. See claim 1 – hash table entries, i.e. “hash values” correspond to node identifiers. See above citations directed to shard files, tuple data of the edges.)

With regard to dependent claim 10, which depends upon independent claim 8,
	Venkataramani teaches the apparatus according to claim 8, wherein a piece of first 20tuple data of an edge includes at least an original id of a node associated with the edge (Venkataramani: ¶0039 – sorting performed based upon edges and sortkey, which examiner notes performs equivalent functionality to the “original ids”.), an edge label (Venkataramani: ¶0037, ¶0039 – edges are stored in association with determined type, i.e. “tuple data”, such as friend or fan.), a node type (Venkataramani: ¶0047 – node type), and a unique id of the edge (Venkataramani: ¶0037 reads in part, “…For example, the edge may be stored with shard ID1 in the form of { node ID1, edge type, node ID2} where the edge type indicates the type of edge. The edge may also include metadata (e.g., a timestamp indicating when the edge was created or modified). …” See ¶0032 discussion of node id uniqueness, thus the three combined parameters of the edge taught in the portion reproduced above are likewise unique under the broadest reasonable interpretation being afforded to the term “unique”, particularly in view of the association with metadata including timestamps.), and 
	correspondingly, determining the combined data according to the mapping relationships and the first tuple 25data of the edges in the at least two shard files comprises: 
		determining second tuple data of the edges according to the mapping relationships and the first tuple data of the edges in the at least two shard files, wherein the second tuple data of an edge includes at least a unique 30id of the edge, a unique id of a node, an edge label and a node type; 
		37obtaining a third tuple data pair according to the second tuple data of the edges, wherein a piece of third tuple data includes at least a unique id of a first node, the edge label, a type of the first node, a unique id of 5a second node and the unique id of the edge, wherein the first node and the second node are two nodes associated with the edge (Venkataramani: ¶0044 – new instances of relationships, nodes added. See citations immediately above, specifically directed to edge label type and id of respective nodes likewise applicable to repeated iterations of the taught instructions’ operation and execution. See ¶0057 – teachings meant to be non limiting and illustrative as concerns the examples provided, as is also expressed in ¶¶0063-0064, where single instances of taught items are to be understood to also encompass multiple items, i.e. “second, third”.); and 
		combining the third tuple data to determine the combined data. (Venkataramani: ¶0018 – combined querying of mapping relationship in a graph database. See ¶0047 and ¶0036 – write requests for node data, including creating an edge, where existing information may be updated, i.e. “combined”. See also ¶0028 combination of graph edge data in a flat file, i.e. “data file”, usable as a database, as well as above citations directed to “third”.)

With regard to dependent claim 11, which depends upon dependent claim 10,
	Venkataramani teaches the apparatus according to claim 10, wherein determining the second tuple data of the edges according to the mapping relationships and the first tuple data of the edges in the at least two shard files comprises: 
	sorting, in a shard file, the first tuple data and the 15mapping relationships according to the original ids of the nodes (Venkataramani: ¶0039 – sorting performed based upon edges and sortkey, which examiner notes performs equivalent functionality to the “original ids”. See ¶0044 – detail of indexing based upon sortkey used to retrieve nodes responsive to queries); and 
	replacing, according to the mapping relationships, the original ids of the nodes in the first tuple data of the edges with the unique ids of the nodes, to obtain the second tuple 20data of the edges. (Venkataramani: ¶0032 – nodes receive unique identifiers, and these are returned, i.e. “replaced” through the functionality of ¶0039 cited above in which sortkeys, i.e. “original ids” cause the node IDs, i.e. unique IDs, to be returned. See also above citations directed to edges, relationships.)

With regard to dependent claim 12, which depends upon dependent claim 10,
	Venkataramani teaches the apparatus according to claim 10, wherein obtaining the third tuple data pair according to the second tuple data of the edges comprises: 
	writing the second tuple data of the edges into at least 25two new shard files according to the unique ids of the edges (Venkataramani: ¶0044 – new associations associated with shard files written. See ¶0033 – subsets of shards grouped together, i.e. “at least two to-be-combined shard files”. See also above citations directed to shard files, tuple, and “second”.); and 
	obtaining the third tuple data pair based on second tuple data having an identical unique id of an edge in the new shard files. (Venkataramani: ¶0041 – fast searching enables through indexing structures for node ids, i.e. “unique id”. See ¶0044 – newly associated objects. See also above citations directed to edges, relationships.)

With regard to dependent claim 13, which depends upon dependent claim 12,
	Venkataramani teaches the apparatus according to claim 12, wherein obtaining the third tuple data pair based on second tuple data having an identical unique id of the edge in the new shard files 38comprises: 
	sorting, in a new shard file, the second tuple data according to the unique ids of the edges (Venkataramani: ¶0041 – time sorting node ids, i.e. “unique” ids according to timestamp. See ¶0044 – newly associated objects. See also above citations directed to edges, relationships.); and 
	obtaining the third tuple data pair according to the 5second tuple data having the identical unique id of the edge. (Venkataramani: ¶0041 – fast searching enables through indexing structures for node ids, i.e. “unique id”. See ¶0044 – newly associated objects. See also above citations directed to edges, relationships.)

With regard to dependent claim 14, which depends upon dependent claim 12,
	Venkataramani teaches the apparatus according to claim 12, wherein combining the third tuple data to determine the combined data comprises: 
	writing, according to unique ids of first nodes in the third tuple data, the third tuple data into at least two 10to-be-combined shard files (Venkataramani: ¶0044 – new associations associated with shard files written. See ¶0033 – subsets of shards grouped together, i.e. “at least two to-be-combined shard files”. See also above citations directed to shard files.); 
	sorting the third tuple data in the to-be-combined shard files (Venkataramani: ¶0039 – sorting sortkey data which may be metadata describing a relation including a timestamp. See ¶0040 – queries may be directed to edge type tuples as well as numerical values directed to a limit, i.e. sorting.); and
 	combining the sorted third tuple data to obtain the combined data. (Venkataramani: ¶0018 – combined querying of mapping relationship in a graph database. See ¶0047 and ¶0036 – write requests for node data, including creating an edge, where existing information may be updated, i.e. “combined”. See also ¶0028 combination of graph edge data in a flat file, i.e. “data file”, usable as a database, as well as above citations directed to sorting.)

	Claims 1-7 are each similar in scope to claims 8-14 respectively and are each rejected under a similar respective rationale.

	Claims 15-20 are each similar in scope to claims 8-13 respectively and are each rejected under a similar respective rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157